Citation Nr: 1439407	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-34 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than March 31, 2003, for the establishment of service connection for organic disorder not otherwise specified, including affective sympotms, impulse control disorder, paranoid disorder, and episodic psychotic symptoms, chronic and severe (hereinafter, "psychiatric disorder").

(The issue of whether a May 17, 2002, decision of the Board of Veterans' Appeals (Board) should be reversed or revised on the basis of clear and unmistakable error (CUE) will be the subject of a different decision under a different docket number).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to November 1978.

This matter is before the Board on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) in April 2014.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  A May 17, 2002, Board decision denied the Veteran's claims of service connection for posttraumatic stress disorder (PTSD) and major recurrent depression.  Nothing in the record reflects the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

2.  In a separate decision under a different docket number, the Board has found that the prior May 2002 decision was not the product of CUE.

3.  Service connection was established for the Veteran's psychiatric disorder by an October 2003 rating decision, effective from March 31, 2003.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

4.  In December 2006, the Veteran filed a claim seeking an earlier effective date for the establishment of service connection for his psychiatric disorder.  This claim was denied by an April 2007 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 31, 2003, for the establishment of service connection for the Veteran's psychiatric disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Board notes, however, that for the reasons stated below, the Veteran's earlier effective date claim must be denied as a matter of law.  In VAOPGCPREC 5-2004 VA's Office of General Counsel held that the law does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the Court has held that VA's duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As such, there is simply no notification the Board can provide in the present appeal, and no evidence the Veteran can submit, which would provide the benefit sought, that is an effective date earlier than March 31, 2003, for the establishment of service connection for his psychiatric disorder.

Despite the foregoing, the Board does take note of the fact that the Veteran was sent notification in June 2011 which, in pertinent part, informed him of the information and evidence used by VA to determine effective date(s).  Moreover, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board also notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Therefore, even if this claim was not being denied as a matter of law, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of this claim.

With respect to the aforementioned April 2014 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the Veteran's appellate claims and asked questions to clarify his contentions.  Inasmuch as the law precludes an earlier effective date in this case, there is simply no evidence the VLJ could have suggested which would support his earlier effective date claim.  Moreover, he had a representative from a State Veterans Service Organization at this hearing, which indicates he was aware of the elements necessary to substantiate an earlier effective date claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  In fact, he indicated he was satisfied with the conduct of this hearing.  See Transcript p. 10.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later. The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Historically, a May 17, 2002, Board decision denied the Veteran's claims of service connection for PTSD and major recurrent depression.  Nothing in the record reflects the Veteran appealed that decision to the Court.  Service connection was subsequently established for the Veteran's psychiatric disorder by an October 2003 rating decision, effective from March 31, 2003.  The Veteran was informed of that decision, including his right to appeal, and did not appeal. 

In December 2006, the Veteran filed a claim seeking an earlier effective date for the establishment of service connection for his psychiatric disorder.  This claim was denied by an April 2007 rating decision.  The Veteran was informed of that decision, including his right to appeal.  Although he did submit a statement in May 2007 noting the denial of his earlier effective date claim, the focus of his statement was the proposed finding of incompetency that was made by that same April 2007 rating decision.  He did not express disagreement with the denial of his earlier effective date claim, nor that he wanted to appeal that decision.  See 38 C.F.R. § 20.201 (Definition of a Notice of Disagreement (NOD)).  Moreover, no such document appears to have been submitted within one year of the date of the notification of the April 2007 rating decision.  As such, he did not appeal the April 2007 rating decision either.  

In view of the foregoing, the May 2002 Board decision, as well as the October 2003 and April 2007 rating decisions, are final.  See 38 U.S.C.A. § 5108, 7104, 7105; 38 C.F.R. § 20.1100, 20.1103.  Moreover, even if the Board were to find that the May 2007 statement from the Veteran was an NOD, this would not change the fact he did not appeal the October 2003 rating decision.

There are two statutory exceptions to the rule of finality.  First, pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a claim "[i]f new and material evidence [regarding the claim] is presented or secured."  Second, a decision "is subject to revision on the ground of clear and unmistakable error." 38 U.S.C.A. 
§ 5109A.  However, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court emphasized that because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date for the appellant's awards.  See also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."). 

Stated differently, the Veteran submitted his current claim for an earlier effective date in June 2011, which constitutes an application to reopen his earlier effective date claim.  Consequently, the reopened claim could not receive an effective date earlier than June 2011.  See Id.; see also 38 U.S.C.A. § 5110(a) ; 38 C.F.R. 
§ 3.400(q)(ii), (r).  Assigning an effective date in 2011 would not benefit the Veteran and would serve no purpose.  Similarly, if the Board were to find he did appeal the April 2007 rating decision, he would be entitled to an effective date no earlier than his December 2006 claim for an earlier effective date.  Thus, at this point, the Veteran is legally precluded from receiving an effective date earlier than March 31, 2003, for the grant of service connection for his psychiatric disorder as he did not appeal the effective date assigned for this disability by the October 2003 rating decision. 

The Veteran has contended, to include at his April 2014 hearing, that the denial of service connection for a psychiatric disorder by the May 2002 Board decision was CUE, and he should be assigned an earlier effective date on that basis.  The Board acknowledges that if that decision were found to be the product of CUE, then it would have the same effect as if that decision had not been made; i.e., there would be no final decision to preclude an earlier effective date.  However, in a separate decision under a different docket number, the Board has concluded the May 2002 Board decision was not the product of CUE.  Moreover, it does not appear the Veteran has alleged CUE with respect to the October 2003 rating decision, to include the assignment of the March 2003 effective date therein.  In making this finding, the Board notes the Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  The Court has further held that simply to allege CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993).  

In view of the foregoing, the Veteran's current challenge to the effective date of the award of service connection for a psychiatric disorder is barred as a matter of law.  See Rudd, 20 Vet. App. at 300  (Freestanding claim for earlier effective dates vitiates the rule of finality).  In Rudd, the Court held that the proper disposition of a free-standing claim for an earlier effective date claim was dismissal.  Id.  The Court has also held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

An effective date earlier than March 31, 2003, for the establishment of service connection for the Veteran's psychiatric disorder is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


